Citation Nr: 0402307	
Decision Date: 01/22/04    Archive Date: 02/05/04	

DOCKET NO.  03-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Waiver of recovery of an overpayment of pension benefits of 
$19,749.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 waiver decision issued 
by the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office Committee on Waivers and Compromises 
(RO) which denied the veteran's application for waiver of 
indebtedness based upon a finding that the veteran's actions 
resulting in the indebtedness constituted bad faith.  The 
case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  In October 1996, the RO notified the veteran that his 
initial application for nonservice-connected pension benefits 
had been approved, effective in July 1996, and that his 
monthly pension payment was calculated based upon his report 
of no income from any source, including no Social Security 
benefits, and this notification specifically informed him 
that it was his duty to immediately report any change of 
income, and an attachment to this notification further 
notified him again that he must immediately notify VA if he 
had any change in income and that his failure to do so would 
result in an overpayment which was subject to recovery by VA.  

3.  In December 1997, the RO discovered that the veteran was 
in receipt of Social Security benefits and he was 
subsequently notified of a proposal to reduce his VA pension 
retroactively as a result of excess income attributable to 
his receipt of Social Security benefits; the veteran 
disagreed with this proposed reduction indicating that his 
Social Security Supplemental Income (SSI) was not countable 
as income for computation of monthly VA pension benefits.  

4.  The RO subsequently determined that the veteran was in 
receipt of Social Security disability which was countable for 
VA pension, and the veteran appealed this decision, and in 
March 2001, the Board issued a decision which affirmed that 
Social Security disability benefits were countable income for 
VA pension purposes.  

5.  The veteran's pension benefits, previously calculated on 
the basis of his receipt of no income from any source were 
readjusted to include consideration of his countable Social 
Security disability benefits and this retroactive award 
action resulted in an overpayment of $18,599.  

6.  In March 2000, the veteran submitted a pension 
Eligibility Verification Report (EVR) indicating his receipt 
of Social Security income and estimating that his gross wages 
from all employment for the year 2000 would be $400; the RO 
considered this information and calculated the appropriate 
amount of monthly pension which the veteran continued to 
receive.

7.  In February 2001, the veteran submitted an EVR which 
indicated that his actual gross wages from all employment for 
the year 2000 had totaled $7,636.46; the RO reconsidered this 
income and retroactively readjusted the veteran's payable 
pension for 2000, and this resulted in an additional 
overpayment of $1,150.  

8.  Although the veteran was approved for payment of pension 
based upon consideration of HIV-related illness with 30 
percent evaluation on an extraschedular basis, a clear 
preponderance of the evidence shows that the veteran was not 
precluded or substantially hindered from accurately reporting 
all income from every source during the period of his receipt 
of pension benefits, effective from July 1996 forward, as a 
result of physical and/or psychiatric disability.  

9.  The veteran's actions in failing to report all income 
from every source in a timely manner, including from Social 
Security and earned wages, despite clear notification to him 
by VA that it was necessary that he do so to avoid the 
creation of overpayment and subsequent recovery, resulted in 
unfair or deceptive dealing by one who sought to gain thereby 
at another's expense and which is shown to have been 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences.  


CONCLUSION OF LAW

The veteran's bad faith actions giving rise to the 
overpayment of pension benefits of $19,749 preclude 
consideration of waiver of recovery of that indebtedness.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.965, 3.660 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA), requiring VA to provide enhanced duties to 
assist and notify, is not applicable in the instant case as 
the statute at issue in the present appeal is found in 
Chapter 53 of Title 38 of the United States Code, which 
concerns special provisions relating to VA benefits.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Nonetheless, the Board finds that the veteran in this case 
has been duly notified of the laws and regulations applicable 
to waiver of pension overpayments, and the evidence being 
considered, and he has been provided an opportunity to 
present any relevant evidence and argument in advancement of 
his appeal.  He previously appealed the issue of whether 
Social Security disability benefits were properly countable 
for VA pension which resulted in an earlier decision by the 
Board in March 2001.  Careful review of the file does not 
indicate nor does the veteran contend that there is any 
additional relevant evidence available which has not been 
collected for review.  

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person having an interest in obtaining waiver of 
such recovery or the collection of such indebtedness (or any 
interest thereof).  38 U.S.C.A. § 5302(c).  

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  A 
debtor's conduct in connection with a debt arising from 
receipt of VA benefits exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government.  Any indication of fraud, 
misrepresentation, or bad faith will preclude granting waiver 
of any overpayment.  38 C.F.R. § 1.965(b)(2).  

A veteran who is receiving pension must notify VA of any 
material change or expected change in his income or other 
circumstances which would affect his entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he will 
begin to receive additional income.  38 C.F.R. § 3.660.  

Analysis:  In June 1996, the veteran applied for VA 
nonservice-connected pension.  In that application, he 
reported no anticipated future wages, interest or other 
income and wrote, "If I go to work and receive wage or any 
other income I will notify you."  

In October 1996, the RO notified the veteran that he had been 
approved for pension based on his HIV-related illness.  Based 
upon his date of claim, pension was to be effective on July 
1, 1996, at the rate of $687 per month, upon consideration of 
no income from earnings or Social Security or from any other 
sources.  This notification informed the veteran that he must 
immediately notify VA if he had any change in income.  An 
attached VA Form 21-8768 included with the notification 
included a heading of "PROMPT NOTICE" that he must 
immediately notify VA if he had any change in income and that 
a failure to provide such notice immediately could result in 
the creation of an overpayment "which is subject to 
recovery."  Under the heading of "IMPORTANT" the veteran 
was told that it was necessary that he report all income from 
every source and that VA would compute any amounts which did 
not count.  

In December 1997, the RO independently discovered that the 
veteran was in receipt of monthly Social Security benefits.  
The veteran was subsequently notified that it was proposed 
that his VA pension be reduced from $707 per month to $118 
per month, retroactively to January 1, 1997, based upon 
consideration of previously unreported income received from 
the Social Security Administration.  The RO requested that 
the veteran produce a copy of his initial Social Security 
award letter, provide the date he received his first check 
and the amount of that check and, if no response was 
received, the proposed adjustment action would be taken.  He 
was given a period of 60 days following this letter to 
provide any evidence or argument and was notified that if he 
continued to accept payments at the present rate, and that 
the retroactive adjustment became necessary, he would have to 
repay all or part of the benefits he had received.  

The veteran responded in writing that "nothing and I repeat, 
nothing, has changed with my family income or net worth."  
He alleged that the RO was aware of his "SSI" when he was 
initially provided VA pension.  In January 1999, the veteran 
submitted an EVR indicating for the first time that he was in 
receipt of "SSA" of $608 per month as well as certain 
wages.  The veteran did not submit a copy of his initial 
Social Security award letter or the date of his first check 
and the amount of that check, but did submit a copy of a Form 
SSA-1099 indicating his receipt of $7,212 of Social Security 
benefits received in 1998.  As a Form 1099 produced 
for Federal Income Tax purposes, this form indicated receipt 
of Social Security disability benefits and not Social 
Security Supplemental Income (SSI) benefits because SSI is 
not a taxable income.  

In July 1999, the RO notified the veteran that he was 
indebted to VA in the amount of $18,599 as a result of his 
overpayment of VA pension benefits from January 1, 1997, 
forward which had occurred as a result of the veteran's 
failure to timely and accurately report receipt of countable 
Social Security disability benefits.  The veteran 
subsequently appealed the issue of whether Social Security 
disability benefits were properly countable for VA pension 
purposes, and the Board issued a decision in March 2001 which 
affirmed that Social Security disability benefits were 
countable for VA pension computation purposes. 

In March 2000, the veteran submitted an EVR which reported 
receipt of Social Security benefits of $623 per month, and 
which also reported anticipated income for the year 2000 of 
$400.  The RO considered this EVR and the income reported 
thereon in computation of continued payment of VA pension 
benefits on a monthly basis.  In February 2001, however, the 
veteran submitted another EVR which indicated that his gross 
wages from all employment for the year 2000 had in fact been 
$7,636.46.  Based upon the veteran's failure to timely and 
accurately report income in excess of that estimated in the 
previous year's EVR, the RO recalculated payable pension for 
calendar year 2000 and found that the veteran had been 
overpaid additional pension benefits of $1,150.  

In July 1999, the veteran submitted a request for waiver of 
the overpayments of pension.  He stated that the VA 
determined the amount of his pension "knowing full well the 
amount of SSA I was receiving at the time."  He indicated 
that any overpayment to him was VA's fault and not his own.  
In his February 2003 substantive appeal, the veteran argued 
that he had been misled, misinformed, and not listened to.  
He said that his health problems required medication which 
had side-effects including disorientation, sleep deprivation 
and lack of appetite and energy.  He argued that he was 
unable to repay the overpayment.  

Upon careful consideration of all of the evidence on file, 
the Board concludes that the veteran's actions giving rise to 
any overpayments at issue in this case of $18,599 and $1,150 
clearly and convincingly demonstrates an indication of unfair 
or deceptive dealing by the veteran who sought to gain 
thereby at the Government's expense.  The evidence clearly 
demonstrates that the veteran failed to report all income 
from every source, including both Social Security benefits 
and earnings, in a timely and accurate manner, a duty of 
which he was clearly notified at the time he was initially 
awarded entitlement to VA pension benefits.  

The Board finds it noteworthy that the veteran had been 
awarded Social Security benefits effective in July 1996, the 
same effective date for the commencement of VA pension 
benefits.  Although the veteran's claim for VA pension in 
June 1996 preceded his award of Social Security benefits by 
one month, by the time the veteran was initially notified by 
VA of his award of pension in October 1996, he was already in 
receipt of Social Security benefits, and despite being 
instructed to do so, he failed to report his receipt of 
Social Security benefits until the RO subsequently discovered 
this fact in December 1997.  Although the veteran initially 
characterized his benefits from Social Security as SSI and 
thus not countable for VA pension computation purposes, that 
characterization was untrue because it was determined that 
the veteran was in receipt of countable Social Security 
disability benefits.  In any event, the veteran had clearly 
been notified that it was incumbent upon him to report all 
income from every source and that it was VA's responsibility 
to determine whether such income was countable for pension 
computation purposes or not. 

Although it appears that it took the RO a rather lengthy 
period from the time of its discovery of the veteran's 
receipt of Social Security benefits in December 1997 until it 
took action to initiate reduction of those benefits in 
September 1998, the fact remains that all overpaid benefits 
received by the veteran during this period resulted from his 
singular failure to report all income from every source.  
Moreover, that September 1998 notification letter told the 
veteran that he could continue to receive benefits at the 
current rate if he so chose, but that he did so at his own 
risk if it was subsequently determined that repayment of 
those benefits would be necessary.

Having clearly been placed on notice that it was necessary 
that he report all income from every source in a timely 
manner at the time he was initially notified of the payment 
of pension and later when it was discovered that he had 
failed to report countable Social Security benefits, the 
veteran subsequently failed to timely and accurately report 
earned income received in the year 2000.  In March 2000, the 
veteran told VA that he estimated he would receive $400 in 
wages during 2000.  In February 2001, the veteran then 
reported that he had actually received $7,636.46 in wages 
during 2000, considerably more than his previous year's 
estimate of $400.  This resulted in the second overpayment of 
$1,150.

On each occasion and for each overpayment, the veteran was 
solely responsible by his failure to timely and accurately 
report all income from every source.  Although the veteran 
has argued that he takes medication for his disabilities 
which have side effects including disorientation, sleep 
deprivation and lack of appetite and energy, there is no 
competent evidence of record that shows or suggests that the 
veteran lacks the substantial capacity necessary to have 
simply reported all income received from any source in a 
timely manner.  

The veteran's failure to report all income from every source, 
including his prior receipt of Social Security benefits at 
the actual time he was initially approved for VA pension in 
October 1996, his characterization of his Social Security 
benefits as SSI, when those benefits were in fact countable 
Social Security disability benefits, and his subsequent 
significant underestimation of wages for 2000, followed by a 
failure to timely report wages in excess of his estimation, 
collectively reflect an intention to seek an unfair 
advantage, with knowledge of the likely consequences, and 
such actions did indeed result in a loss to the Government.  
38 C.F.R. § 1.965(b)(2).  The rules regarding the receipt of 
VA pension benefits are clear and those rules were made clear 
to the veteran at the time he was initially approved for 
payment of VA pension benefits.  The veteran's actions giving 
rise to each of the two overpayments at issue totaling 
$19,749 resulted from the veteran's bad faith in failing to 
timely and accurately report his receipt of Social Security 
disability benefits and earned income, and this bad faith 
precludes consideration of waiver of any part of the 
overpayment at issue as a matter of law.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.  


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
of $19,749 is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



